Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard Grant, Sr., appeals the district court’s order granting summary judgment in favor of ISEC, Inc. on his employment discrimination claims. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grant v. ISEC, Inc., No. 1:08-cv-02791-RDB, 2010 WL 1569856 (D.Md. Apr. 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.